Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 1 of 16 PageID #: 312




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND


 ROB LEVINE,                                           :
      Plaintiff,                                       :
                                                       :
                                                       :
          v.                                           :                 C.A. No. 19-569WES
                                                       :
 ANDREW SAUL, COMMISSIONER OF                          :
 SOCIAL SECURITY,                                      :
      Defendant.                                       :
                                                       :

                                  REPORT AND RECOMMENDATION

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

          Plaintiff Rob Levine is an attorney in good standing who is licensed to practice law in

 Rhode Island, having been duly admitted by Rhode Island’s Supreme Court; among his clients

 are individuals seeking disability benefits under the Social Security Act (“the Act”). Plaintiff has

 filed a one-count complaint against the Commissioner of Social Security (“Commissioner”), in

 reliance on two federal statutes, 5 U.S.C. § 500(b) and 42 U.S.C. § 406(a)(1). These statutes

 provide that an attorney who is admitted by the highest court of any state and remains in good

 standing is eligible to represent claimants before the Commissioner; § 500(b) adds the

 requirement of the filing of a written declaration by the attorney that they1 are qualified and

 authorized. Plaintiff’s suit challenges the Commissioner’s longstanding regulation – 20 C.F.R. §

 404.1707 (and its analog, 20 C.F.R. § 416.1507)2 – which requires that a Social Security


 1
   In this report and recommendation, I face a familiar grammatical conundrum – what pronoun is appropriate to refer
 to a single human of unspecified gender. To resolve it, I am experimenting with an emerging solution: the use of
 they/their instead of the more traditional default he/his. See “Singular they,” https://en.wikipedia.org/wiki/Singular
  they (last visited Sept. 2, 2020).
 2
   The Act is implemented through Title II (disability insurance benefits) and Title XVI (supplemental security
 income); there are identical sets of regulations for each. Plaintiff’s amended complaint mentions only 20 C.F.R. §
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 2 of 16 PageID #: 313




 claimant must sign a notice (using Form SSA 1696 or other writing) designating an attorney as

 their representative in dealings with the Social Security Administration (“SSA”). Plaintiff seeks

 redress in the form of a judicial declaration voiding the Commissioner’s regulation as

 inconsistent with, and contrary to, the statutory framework adopted by Congress.

          With no material facts in dispute, now pending before the Court are dueling dispositive

 motions. The Commissioner has filed a motion to dismiss, while Plaintiff countered with a

 motion for summary judgment. ECF Nos. 6 & 11. Both motions have been referred to me for

 report and recommendation. 28 U.S.C. § 636(b)(1)(B). For the reasons that follow, I

 recommend that the Court grant the Commissioner’s motion to dismiss and deny as moot

 Plaintiff’s motion for summary judgment.

 I.       Procedural Background

          The Court begins by explaining how a small procedural knot was untangled. Plaintiff

 filed his complaint in October 2019. ECF No. 1. The Commissioner subsequently moved to

 dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and/or 12(b)(6), challenging not only the merits of

 the claim, but also raising the Court’s subject matter jurisdiction based on Plaintiff’s failure to

 mention anything beyond the Declaratory Judgment Act. ECF No. 6. Plaintiff objected to the

 motion to dismiss and filed his counter motion for summary judgment. ECF Nos. 10 & 11. On

 June 4, 2020, three days after the Commissioner replied to Plaintiff’s objection to the motion to

 dismiss, Plaintiff moved to “amend/correct” the complaint by adding the specific averment that

 subject matter jurisdiction is based on 28 U.S.C. § 1331 and that, for the waiver of sovereign

 immunity, Plaintiff relies on 5 U.S.C. § 702. ECF Nos. 15 & 15-1. However, he forgot to attach



 404.1707, which relates to Title II, and does not discuss its identical analog for implementation of Title XVI, 20
 C.F.R. § 416.1507. Despite that omission, the Court accepts that both versions are in issue. For efficiency, this
 report and recommendation refers only to 20 C.F.R. § 404.1707.

                                                           2
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 3 of 16 PageID #: 314




 the supporting memorandum explaining the amendment. See generally id. The following day

 (after an inquiry from the clerk), Plaintiff filed the missing memorandum, but mistakenly titled it

 as a second motion to “amend/correct.” ECF No. 16. In an attempt to clean up the mess

 efficiently, the Court granted Plaintiff’s second motion, ECF No. 16, deeming it to be a motion

 for leave to file the supporting memorandum out of time. See June 5, 2020 Text Order.

 Unfortunately, this exacerbated the confusion – the parties misunderstood the Court’s ruling as

 substantively granting the motion to amend. Accordingly, on June 8, 2020, Plaintiff filed his

 amended complaint. ECF No. 17.

         To get the case back on track and ensure that the confusion had not prejudiced either

 party, the Court held a telephone conference. As a result of a discussion with the parties, the

 Court granted Plaintiff’s first motion to amend/correct the complaint. See June 19, 2020 Text

 Order. The Court and parties also agreed that (1) Plaintiff need not refile the amended complaint

 so that ECF No. 17 would be the operative complaint; and (2) the Commissioner need not refile

 his motion to dismiss, so that ECF No. 6 would be the operative responsive pleading, provided

 that, based upon the allegations in the amended complaint, which the Commissioner agreed

 solved the jurisdictional problem,3 the Commissioner would no longer be pressing the motion to

 dismiss pursuant to Fed. R. Civ. P. 12(b)(1), and the Court should disregard the portion of the

 brief focused on that argument.

 II.     Standards of Review

         A.       Motion to Dismiss and Motion for Summary Judgment




 3
   The Court is independently satisfied that, because there is no claim before the SSA, the jurisdictional bar of 42
 U.S.C. § 405(h) does not apply, and there is proper federal question jurisdiction pursuant to 28 U.S.C. § 1331. See
 generally Moriarty v. Colvin, 806 F.3d 664, 667-68 (1st Cir. 2015). A limited waiver of the sovereign immunity of
 the United States is established by Plaintiff’s invocation of 5 U.S.C. § 702. MacMann v. Titus, 819 F.2d 8, 10 (1st
 Cir. 1987).

                                                          3
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 4 of 16 PageID #: 315




        In considering a Fed. R. Civ. P. 12(b)(6) motion, the court must accept as true all

 plausible factual allegations in the challenged pleading and draw all reasonable inferences in

 claimant’s favor. Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996). In so doing, the court is

 guided by the now familiar standard requiring enough facts to state a claim that is plausible: if

 “the plaintiffs [can]not nudge[] their claims across the line from conceivable to plausible, their

 complaint must be dismissed.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In performing the Fed. R. Civ. P. 12(b)(6)

 plausibility analysis, exhibits attached to the complaint are properly considered part of the

 pleading. Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008).

 Summary judgment is appropriate “if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

        Where the parties have filed dueling dispositive motions, the standard of review does not

 buckle. Blackie v. Maine, 75 F.3d 716, 721 (1st Cir. 1996). The court takes up each motion

 seriatim, applying the appropriate standard to each.

        B.      Declaratory Relief

        Because the complaint requests declaratory relief, the Court must view Plaintiff’s claims

 through the prism of the Declaratory Judgment Act. See generally 28 U.S.C. § 2201(a). The

 Declaratory Judgment Act provides that in a case of “actual controversy within its jurisdiction . .

 . any court of the United States . . . may declare the rights and other legal relations of any

 interested party seeking such declaration.” Id. The Act, however, does not impose an

 “unflagging duty” upon courts to decide declaratory judgment actions nor does it grant an

 “entitlement” to parties to demand declaratory relief. Diaz-Fonseca v. Puerto Rico, 451 F.3d 13,




                                                   4
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 5 of 16 PageID #: 316




 39 (1st Cir. 2006). Federal courts retain “substantial discretion” in deciding whether to grant

 declaratory remedies. Id.

 III.       The Allegations in the Amended Complaint

            Plaintiff alleges that he is an attorney in good standing, licensed to practice in Rhode

 Island, who represents claimants before the SSA. ECF No. 17 ¶¶ 1, 13. As established by the

 attachments to the amended complaint, Plaintiff has had an intermittent but longstanding (since

 at least 2012, and again in 2019) disagreement with the Commissioner regarding the need to

 have at least some of his clients fill in Form 1696, with particular focus on whether the claimants

 must sign in wet ink rather than electronically, which the Commissioner has insisted on. ECF

 Nos. 17; 17-1; 17-2. In the letters framing this controversy, Plaintiff has advised the

 Commissioner of his position that the regulation imposing the separate written notice

 requirement (20 C.F.R. § 404.1707)4 is inconsistent with two federal statutes: 5 U.S.C. § 500(b)5

 and 42 U.S.C. § 406,6 so that these clients should not have been required to sign anything. ECF


 4
     20 C.F.R. § 404.1707 provides:

            We will recognize a person as your representative if the following things are done:

            (a) You sign a written notice stating that you want the person to be your representative in dealings
            with us.
            (b) That person signs the notice, agreeing to be your representative, if the person is not an
            attorney. An attorney does not have to sign a notice of appointment.
            (c) The notice is filed at one of our offices if you have initially filed a claim or have requested
            reconsideration; with an administrative law judge if you requested a hearing; or with the Appeals
            Council if you have requested a review of the administrative law judge’s decision.

 5
     5 U.S.C. § 500(b) provides:

            An individual who is a member in good standing of the bar of the highest court of a State may
            represent a person before [a federal] agency on filing with the agency a written declaration that he
            is currently qualified as provided by this subsection and is authorized to represent the particular
            person in whose behalf he acts.

 6
     42 U.S.C. § 406(a)(1) provides in relevant part:

            An attorney in good standing who is admitted to practice before the highest court of the State,
            Territory, District, or insular possession of his residence or before the Supreme Court of the

                                                             5
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 6 of 16 PageID #: 317




 No. 17 ¶ 14; ECF No. 17-1 at 3 (“There is no statutory requirement for wet pen and ink

 signatures or, indeed, any claimant signature at all as it relates to appointment of an attorney

 representative”). In response, the Commissioner rejected Plaintiff’s position, including his

 requested compromise that certain of his clients sign electronically, and recommended that

 Plaintiff “follow [the] rules.”7 ECF No. 17-2 at 3.

         Since its promulgation some forty years ago, the Commissioner has enforced 20 C.F.R. §

 404.1707, the regulation relating to what the Commissioner requires from the claimant before

 authorizing SSA staff to communicate with an attorney regarding the intensely confidential

 affairs of that claimant, including to provide the attorney with access to the claimant’s medical

 information. In the present, the Commissioner requires the claimant to sign and file Form SSA

 1696 or a similar writing, designating the attorney as the “representative of your choice to

 represent you on any claim or asserted right under any of our programs.” Instructions for

 Completing Form SSA-1696 (02-2020) UF at 1, https://www.ssa.gov/forms/ssa-1696.pdf (last

 visited Sept. 2, 2020). To put further flesh on the bones of the regulation, the Commissioner has

 implemented POMS8 GN 03910.040 - entitled “Appointment and Revocation of Appointment of




         United States or the inferior Federal courts, shall be entitled to represent claimants before the
         Commissioner of Social Security.
 7
   At the hearing, the Commissioner withdrew his argument that the amended complaint does not present a ripe and
 real dispute. Any lingering ambiguity was removed by Plaintiff’s supplementation of the amended complaint with
 his declaration supporting his motion for summary judgment, averring that the 20 C.F.R. § 404.1707 requirement
 has adversely impacted his practice by delaying the receipt of fees and sometimes causing the loss of clients. ECF
 No. 11-2 at 2-7.

 8
   The Program Operations Manual System (“POMS”) is an internal manual for SSA employees that contains
 “publicly available operating instructions for processing Social Security claims”; it functions as a guide for SSA
 employees. See generally Downing v. Saul, No. 19-cv-1047-PB, 2020 WL 4289425, at *4 n.3 (D.N.H. July 7,
 2020). POMS instructions “do not have binding force, although courts frequently consider them in interpreting the
 SSA’s statutory and regulatory policies.” Kubetin v. Astrue, 637 F. Supp. 2d 59, 64 (D. Mass. 2009) (internal
 quotation marks omitted); Willey v. Ives, 696 F. Supp. 1388, 1400 (D. Me. 1988) (“POMS guidelines do not have
 the force and effect of law”).

                                                           6
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 7 of 16 PageID #: 318




 Representative.” ECF No. 17 ¶ 11. This interpretation of the § 404.1707 claimant-signature

 requirement applies to the completion of the SSA Form 1696 and provides, in pertinent part:

            [A] claimant’s appointment . . . of a person as his or her representative must be
            in writing, and must be filed with SSA . . . . [T]he original document or notice
            of appointment retained by either party must contain the claimant’s signature
            in ink.

 ECF No. 17 ¶ 11.9 Without clearly explaining why, Plaintiff also references POMS DI

 11005.056 – entitled “Signature Requirements for Form SSA-827” – which provides, in relevant

 part, that “[w]e require pen and ink signatures in any situation where we do not permit the

 Internet or attestation signature processes.” ECF No. 17 ¶ 12. POMS DI 11005.056 appears to

 be entirely irrelevant to what Plaintiff has placed in issue in this case. 10

          For a remedy, Plaintiff asks the Court for a declaration that 20 C.F.R. § 404.1707,

 together with its interpreting POMS GN 03910.040, are “inconsistent with and . . . contravene[]”

 5 U.S.C. § 500(b) and 42 U.S.C. § 406(a)(1). ECF No. 17 at 5. He contends that he should be

 allowed to represent claimants before the SSA upon the submission of nothing more than his

 written declaration that he is a member in good standing of the bar of the highest court of a state




 9
  POMS GN 03910.040 was subsequently amended after oral argument in this matter. See POMS Recent Changes,
 GN 03910 TN 20, effective July 23, 2020,
 https://secure.ssa.gov/apps10/reference nsf/instructiontypecode!openview&restricttocategory=POMT (last visited
 Sept. 2, 2020). The “revisions [did] not change or introduce new policy or procedure.” See id. at GN 03910 TN 20.
 10
   POMS DI 11005.056 has nothing to do with attorney admission. See Program Operations Manual System
 (POMS) DI 11005.56 Signature Requirements for Form SSA-827,
 https://secure.ssa.gov/apps10/poms.nsf/lnx/0411005056 (last visited Sept. 2, 2020). It relates to SSA Form 827, by
 which the claimant (without regard to whether he has an attorney) authorizes and requests their physicians, other
 health care providers, educators and employers, as well as others in possession of confidential or personal
 information, to disclose such information to the SSA, the state agency processing the disability claim, and the
 physicians and other professionals engaged by the SSA to consult on the application. See generally Instructions for
 Completing the SSA-827, https://www.ssa.gov/forms/ssa-827-inst.pdf (last visited Sept. 2, 2020). POMS DI
 11005.056 allows the claimant to sign releases for confidential records by attestation, by the internet, or in ink and
 instructs the SSA staff by the language quoted in the amended complaint that ink signatures are the default if criteria
 permitting internet or attestation are not present. Given its irrelevancy and in light of the parties’ clarification at the
 hearing that the reasonableness of neither of the POMS is challenged in this case, POMS DI 11005.056 will not be
 discussed further.

                                                             7
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 8 of 16 PageID #: 319




 and that he is authorized to represent the particular person on whose behalf he acts. Id. He

 argues that any additional prerequisite burdening his ability to represent an SSA claimant, such

 as the requirement that his client must also sign a notice as mandated by 20 C.F.R. § 404.1707,

 should be declared void. Id. Plaintiff also requests attorney’s fees and costs in connection with

 bringing this action.11 Id.

          I add an important observation about what is not in issue in this case. The Court was

 confused by the conflation, in the amended complaint and the briefs, of the signature requirement

 in the regulation and the wet-ink requirement in the POMS. At the hearing on the motions, the

 Court asked the parties to clarify, pointedly asking both sides whether this case requires the

 Court separately to determine the reasonableness and appropriateness of the wet-ink signature

 requirement in the POMS.12 The parties concurred that it does not. Plaintiff explained that his

 claim is laser focused on what he alleges is a fatal inconsistency between the two statutes (5

 U.S.C. § 500(b) and 42 U.S.C. § 406) and 20 C.F.R. § 404.1707, the promulgated regulation,

 which provides, “[y]ou sign a written notice stating that you want the person to be your

 representative in dealings with us.” 20 C.F.R. § 404.1707(a). He advised that this case is not

 separately challenging the reasonableness or enforceability of the interpretation of § 404.1707 in

 the POMS GN 03910.040, which provides that the regulation’s signature requirement means a

 wet-ink signature, as opposed to an electronic signature. Therefore, this case affects POMS GN

 03910.040 only in that it would fall away if § 404.1707 is void as contrary to law. Nor (despite

 the reference to it in the amended complaint and his papers) does Plaintiff purport to tackle the



 11
   An issue for another day is whether recovery of attorney’s fees will be barred because it falls outside of the United
 States’ waiver of sovereign immunity in 5 U.S.C. § 702. In re Perry, 882 F.2d 534, 544-45 (1st Cir. 1989) (“[t]he
 federal sovereign is immune from an award of attorneys’ fees in the absence of a statute to the contrary”).
 12
   Importantly, the challenged regulation does not mention wet-ink signatures. It simply calls for a signed written
 notice with no indication how the claimant’s signature is to be applied to the notice.

                                                           8
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 9 of 16 PageID #: 320




 reasonableness or enforceability of POMS DI 11005.056, which lays out the procedure for the

 SSA’s collection of confidential medical and other records related to the claimant’s disability.

 See n.10 supra. Therefore, in this report and recommendation, this Court has not addressed the

 wet-ink signature requirement,13 an issue that has been and continues to be litigated around the

 country.14

 IV.      The Parties’ Positions

          Plaintiff contends that Congress delegated to the SSA the authority to make rules and

 regulations that are not inconsistent with the provisions of the Social Security Act. See generally

 42 U.S.C. § 405(a); 42 U.S.C. §§ 401, et seq. He argues that 5 U.S.C. § 500(b) and 42 U.S.C. §

 406(a)(1) speak clearly and unambiguously and contain the only requirements for attorney

 admission to represent claimants before the SSA that may be imposed. Therefore, the additional

 regulatory requirement that the claimant must sign a notice confirming that the attorney is

 authorized adds a roadblock that is contrary to law. Any signature requirement (whether ink or

 electronic) imposed on the claimant is an “additional [admission] ‘hoop’ that attorneys and their

 clients must jump through (but which Congress did not intend they jump through) in order to

 gain access to the claims process.” ECF 10-1 at 27. Plaintiff concludes that the SSA’s

 regulation directly conflicts with the statutory scheme in § 500(b) and § 406(a)(1).


 13
    During these proceedings, the Court was advised that the Commissioner has temporarily but indefinitely
 suspended the wet-ink signature requirement in POMS GN 03910.040 due to the COVID-19 pandemic. ECF No. 14
 at 12 n.3. Because this case does not specifically challenge the wet-ink signature requirement, but rather tackles the
 requirement that the claimant must sign a separate notice confirming representation by their attorney, without regard
 to the manner of signing, there is no need to deal with whether this moots the claim.
 14
   See, e.g., Nat’l Fed’n of the Blind v. Saul, No. 20-cv-1160 (TSC), 2020 WL 4201637, at *1 (D.D.C. July 22,
 2020) (plaintiffs claim that requiring wet-ink instead of electronic signatures for certain SSA documents violates the
 Rehabilitation Act as applied to blind claimants); Willoughby v. Colvin, No. 6:13-cv-1365-ORL, 2014 WL
 5038550, at *1, 5 (M.D. Fla. Sept. 30, 2014) (claimant challenges SSA guidelines requiring ink-signatures and
 argues, inter alia, that they are contrary to the Electronic Signature Act, 15 U.S.C. §§ 7001-7006). In mid-August
 2020, a new case was filed in the District of Columbia by the United Spinal Association challenging the wet-ink
 signature requirement as contrary to the Electronic Signature Act, the Agency Practices Act, 5 U.S.C. § 500, and the
 First Amendment. See United Spinal Ass’n, Inc. v. Saul¸1:20-cv-02236-TSC (D.D.C. 2020).

                                                           9
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 10 of 16 PageID #: 321




           The Commissioner contends that 5 U.S.C. § 500(b)15 and 42 U.S.C. § 406(a)(1) merely

  prohibit federal agencies from propounding their own supplemental attorney admission

  requirements for duly admitted members of the bar. Section 404.1707 and the interpreting

  POMS GN 03910.040 do not relate to an attorney’s eligibility to practice before the SSA; rather,

  they focus on the claimant’s notice to the SSA that its staff can and should communicate with a

  particular attorney as the claimant’s authorized representative. The Commissioner concludes

  that the regulation is not inconsistent with and does not contravene the language of either §

  500(b) or § 406(a)(1).

  V.       Analysis

           Because Plaintiff’s claim is anchored in the interpretation of statutory language, the Court

  starts with the foundational tenet of statutory construction – that the “lodestar in interpreting a

  statute is to effectuate congressional intent” and the journey to determine that intent begins with

  the text of the statue itself. City of Providence v. Barr, 954 F.3d 23, 31 (1st Cir. 2020). The first

  phase of the trek is to “determine whether the language at issue has a plain and unambiguous

  meaning with regard to the particular dispute in the case.” Robinson v. Shell Oil Co., 519 U.S.




  15
    Not pertinent to the outcome of this case is the parties’ dispute regarding whether the Commissioner is
  constrained by the language of 5 U.S.C. § 500(b). In this case, the Commissioner has declined to “concede that the
  general provisions” of § 5 U.S.C. § 500(b) apply to Social Security cases in light of the “agency and program-
  specific terms of 42 U.S.C. § 406.” ECF No. 6 at 21 n.13. Instead, he sidesteps the issue, pointing out that, whether
  or not 5 U.S.C. § 500(b) applies to Social Security cases, 20 C.F.R. § 404.1707 is not inconsistent with, or contrary
  to, § 500(b); therefore, the Court need not determine the role played by § 500(b) in the Social Security context. ECF
  No. 6 at 21 n.13. The Supreme Court has declined to clarify the question. Richardson v. Perales, 402 U.S. 389, 409
  (1971) (“[w]e need not decide whether the APA [Administrative Procedures Act] has general application to social
  security disability claims, for the social security administrative procedure does not vary from that prescribed by the
  APA”); see Clarke v. INS, 904 F.2d 172, 177 (3d Cir. 1990) (“the Supreme Court . . . has never ruled definitively on
  the applicability of the APA to Social Security proceedings”). For his part, Plaintiff argues that § 500(b) applies to
  the SSA, somewhat against interest, in that § 500(b) requires the attorney to do more than is required by § 406(a)(1).
  For purposes of this case, the Court assumes, without deciding, that § 500(b) applies, mindful that § 406(a)(1) is
  specific to the SSA, while § 500(b) more generally applies to federal agencies, so that § 406(a)(1) would prevail if
  there were material conflicts. Radzanower v. Touche Ross & Co., 426 U.S. 148, 153 (1976) (“a specific statute will
  not be controlled or nullified by a general one, regardless of the priority of enactment”) (internal quotation marks
  omitted).

                                                           10
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 11 of 16 PageID #: 322




  337, 340 (1997). “Where the terms of a statute are clear, a court must give the words their plain

  and obvious meaning.” Marques v. Fitzgerald, 99 F.3d 1, 5 (1st Cir. 1996) (citing O’Connell v.

  Shalala, 79 F.3d 170, 176 (1st Cir.1996). In deciding whether the language is plain and

  unambiguous, the Court reads the statute’s words in context with “a view to their place in the

  overall statutory scheme.” Comcast of Me./N.H., Inc. v. Mills, 435 F. Supp. 3d 228, 235 (D. Me.

  2019); see also Smith v. United States, 508 U.S. 223, 229 (1993) (“[l]anguage, of course, cannot

  be interpreted apart from context”). Once it concludes that the language is plain, the sole

  function of the Court – at least when disposition by text is not absurd – is to enforce the statute

  according to its terms. United States v. Tracy, No. 1:18-CR-00081-JAW, 2019 WL 1409841, at

  *5 (D. Me. Mar. 28, 2019). The Court need not turn to legislative history or search for other

  interpretive aids. See generally Telecom. Reg. Bd. Of P.R. v. CITA-Wireless Ass’n, 752 F.3d

  60, 66 (1st Cir. 2014) (“[w]here the text of a statute is clear . . . [the court] need not go on to

  consider the . . . legislative history to divine Congress’[] intent”). These principles of statutory

  construction apply equally to the Commissioner’s promulgated regulations. Morales v. Sociedad

  Espanola de Auxillo Mutuo y Beneficiencia, 524 F.3d 54, 59 (1st Cir. 2008).

          Turning to the language of the statutes relevant to this case, the Court begins with an

  examination of § 406(a)(1), the statute dealing with attorney admission to practice before the

  SSA, in which Congress proclaimed that an

           attorney in good standing who is admitted to practice before the highest court
           of the State, Territory, District, or insular possession of his residence or before
           the Supreme Court of the United States or the inferior Federal courts, shall be
           entitled to represent claimants before the Commissioner of Social Security.

  42 U.S.C. § 406(a)(1) (emphasis added). The plain and unambiguous language of § 406(a)(1)

  pertains to and governs general admission requirements for attorneys to be eligible to practice

  before the SSA. The statute succinctly lays out two prerequisites for “represent[ation of]


                                                     11
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 12 of 16 PageID #: 323




  claimants” before the SSA: an attorney must be (1) “in good standing;” and (2) “admitted to

  practice” before a particular court, for example, as relevant here, the Rhode Island Supreme

  Court. Id. Reviewing § 406(a)(1) in its entirety in context, as the Court must, leads to but one

  conclusion: the statute defines the attorney admission requirements for an attorney to qualify

  (that is, to be admitted) to practice before the SSA. See generally Me. Pooled Disability Trust v.

  Hamilton, 927 F.3d 52, 57 (1st Cir. 2019) (“we must rest our analysis on the statute as a whole,

  giving due weight to the context in which the text at issue appears”). It provides simply and

  clearly that “attorneys in good standing may[,] without further qualifications[,] represent

  claimants” before the SSA. Cordoba v. Massanari, 256 F.3d 1044, 1046 n.1 (10th Cir. 2001)

  (emphasis added).

           In a wider pass, to practice before a federal agency, Congress enacted § 500(b), in which

  it proclaimed that

            [a]n individual who is a member in good standing of the bar of the highest
            court of a State may represent a person before [a federal] agency on filing with
            the agency a written declaration that he is currently qualified as provided by
            this subsection and is authorized to represent the particular person in whose
            behalf he acts.

  5 U.S.C. § 500(b) (emphasis added). Like § 406(a)(1), § 500(b)’s plain, ordinary and

  unambiguous language clearly applies to attorney admission requirements, setting up two

  prerequisites for “represent[ation of] a person before” a federal agency; (1) an individual must be

  a “member in good standing of the bar of the highest court of a State;” and (2) provide a written

  declaration to the agency attesting to their qualifications and authorization to represent the

  applicable individual.16 Id. Like § 406(a)(1), 5 U.S.C. § 500 “governs who may practice before



  16
    Section 500(b)’s written declaration requirement is an obligation imposed on the attorney that is not included in §
  406(a)(1). See n.15 supra. As clarified by POMS GN 03910.040, staff are instructed to strongly encourage the
  signatures of both attorney and claimant but only the claimant’s signature is required.

                                                           12
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 13 of 16 PageID #: 324




  a federal agency.” Waller v. United States, No. CV-S-01-1190-KJD PAL, 2002 WL 31476649,

  at *4 (D. Nev. Aug. 7, 2002). As interpreted, § 500(b) “merely prohibits [federal] agencies from

  erecting their own supplemental admission requirements for duly admitted members of a state

  bar[.]” Polydoroff v. Interstate Commerce Comm’n, 773 F.2d 372, 374 (D.C. Cir. 1985)

  (emphasis added). Section 500(b)’s plain, clear and unambiguous language establishes the

  admission requirements in order to represent individuals before federal agencies and prohibits

  the erection of further admission requirements.

         Based on this analysis, Congress’ intent is clear: in enacting both § 406(a)(1) and §

  500(b) it established uniform attorney admission requirements for eligibility to practice before

  the SSA specifically, and federal agencies generally. This conclusion – that the clear, plain and

  unambiguous language of § 406(a)(1) and § 500(b) speaks specifically to attorney admission

  requirements – is consistent with the positions of both Plaintiff and the Commissioner who

  concur that there is no need to “look[] to legislative history to confirm textual intuitions.”

  Ruthardt, 194 F.3d at 184.

         The final leg of the statutory construction phase of this journey is to examine 42 U.S.C. §

  405(a)(1), Congress’s empowerment of the Commissioner with “full power and authority to

  make rules and regulations and to establish procedures, not inconsistent with the [provisions of

  42 U.S.C. §§ 401, et seq.], which are necessary or appropriate to carry out such provisions.” 42

  U.S.C. 405(a) (emphasis added). This statutory grant of authority means that the Commissioner

  may promulgate rules that have the force of law as long as they are appropriate to carry out the

  provisions of the Act and not inconsistent with its provisions, including, as relevant here, 42

  U.S.C. § 406(a)(1). See generally Mayo Found. for Med. Educ. & Research v. United States,




                                                    13
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 14 of 16 PageID #: 325




  562 U.S. 44 (2011) (when Congress delegated authority to agency generally to make rules, they

  carry the force of law).

         Having completed its analysis of the pertinent statutes, the Court reaches the last leg – the

  examination of the language of the challenged regulation. Plaintiff’s argument is grounded in

  the regulation and POMS GN 03910.040; he contends that they contravene § 406(a)(1) and §

  500(b) by imposing a supplemental admission requirement on attorneys – specifically, he

  contends that the submission of a notice of appointment signed by the claimant is inconsistent

  with the clear language of § 406(a)(1) and § 500(b).

         The problem with Plaintiff’s argument is that the clear and unambiguous language of 20

  C.F.R. § 404.1707 regulates only what is necessary for the SSA to recognize the claimant’s

  appointment of an attorney to be their representative (if the claimant chooses to appoint one);

  that is, it calls for a written notice signed by the claimant stating they want the identified

  individual to be their representative in dealing with the SSA. As clarified at promulgation, the

  “purpose of this requirement is to protect confidential personal information from unauthorized

  disclosure, while facilitating its release to designated representatives.” Federal Old Age,

  Survivors, and Disability Insurance and Supplemental Security Income for the Aged, Blind, and

  Disabled, 45 Fed. Reg. 52078, 52078 (August 5, 1980). The regulation imposes no obligation on

  the attorney. Indeed, by contrast with a non-attorney representative, it specifically provides that

  an attorney need not even sign the notice; POMS GN 03910.040 adds only that the claimant’s

  signature must be ink and that staff are instructed to strongly encourage the signatures of both

  attorney and client. Thus, neither the regulation nor the POMS that interprets it governs or

  impacts, in any manner, whether an attorney representative has met the foundational admission

  requirements to be eligible to practice before the SSA. Moreover, the SSA regulation that does



                                                    14
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 15 of 16 PageID #: 326




  address attorney admission or eligibility requirements (20 C.F.R. § 404.1705) is entirely

  consistent with § 406(a)(1). Based upon the clear and unambiguous language of the regulation,

  the Court concludes that § 404.1707 and POMS GN 03910.040 do not conflict with, or

  contravene, either § 406(a)(1) or § 500(b).

         To counter the force of this analysis, Plaintiff marshals a 1982 never-cited-as-persuasive

  district court decision from West Virginia, McDaniel v. Israel, 534 F. Supp. 367 (W.D. Va.

  1982). In McDaniel, the plaintiffs requested declaratory relief voiding 20 C.F.R. § 404.1707 as

  inconsistent with the Agency Practice Act, 5 U.S.C. § 500. 534 F. Supp. at 368-69. McDaniel

  holds that, because § 404.1707 requires the claimant to perform a task (the submission of a

  written notice of appointment) that § 500 does not impose, § 404.1707 is void. 534 F. Supp. at

  368, 370. McDaniel overlooks that § 404.1707 merely sets out the requirement for the

  claimant’s notice of appointment of a representative; it is § 404.1705 that sets out the attorney

  admission/eligibility requirements for “[w]ho may be [a] representative.” 20 C.F.R. § 404.1705

  & (a)(1). Further, McDaniel contradicts its own finding that § 404.1707 is “squarely in conflict”

  with 5 U.S.C. § 500 in also finding that the “provisions of [§ 404.1707] do not expressly

  controvert the provisions of” 5 U.S.C. §§ 500, et seq. 534 F. Supp. at 370. Tacitly

  acknowledging that its outcome may be error, McDaniels subsequently amended the judgment to

  eliminate class relief and to limit its applicability to the attorney representing the named

  plaintiffs only. McDaniels v. Israel, 540 F. Supp. 404 (W.D. Va. 1982); McDaniels v. Israel, 573

  F. Supp. 273 (W.D. Va. 1982). The journey ended, I decline to follow the holding or adopt the

  reasoning of McDaniel.

  VI.    Conclusion




                                                   15
Case 1:19-cv-00569-WES-PAS Document 18 Filed 09/03/20 Page 16 of 16 PageID #: 327




         Because the language of 20 C.F.R. § 404.1707 is not inconsistent with, or in

  contravention of, either 42 U.S.C. § 406(a)(1) or 5 U.S.C. § 500(b), the Court recommends that

  the Commissioner’s motion to dismiss (ECF No. 6) be granted. Based upon this

  recommendation, the Court also recommends that Plaintiff’s counter motion for summary

  judgment (ECF No. 11) be denied as moot. Any objection to this report and recommendation

  must be specific and must be served and filed with the Clerk of the Court within fourteen (14)

  days of its receipt. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure to file specific

  objections in a timely manner constitutes waiver of the right to review by the district judge and

  the right to appeal the Court's decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st

  Cir. 2008); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).



  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  September 3, 2020




                                                  16
